Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “wherein the collet assembly or a portion thereof includes an angled outer circumference, and an inner surface of the connector port or a portion thereof includes an angled inner circumference, or both”.  The wording of this claim is indefinite because it is not written in a manner for one in the art to interpret a) the collet assembly or a portion thereof includes an angled outer circumference, or b) an inner surface of the connector port or a portion thereof includes an angled inner circumference or c) both a) and b) are required.  Currently, the claim reads “wherein a) is true and b) is true, or a) and b) are true”, which are redundant statements.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hawkins et al. (US Pat 7,035,689).
Regarding claims 1, 9, 15-17, Hawkins et al. discloses an implantable medical device (fig. 1) and method comprising: a housing 16; and a header 20 arranged with the housing; a connector port 22 arranged within the header and configured to couple an implantable lead 28 to the header; and a collet assembly 68, 78 arranged within the connector port and configured to clamp against a portion of the implantable lead and to secure the implantable lead with the header in response to insertion of the portion of the implantable lead into the connector port (col. 3, line 62 to col. 4, line 3; col. 6, lines 22-41). 
Regarding claims 2, 13-14, 19-20, Hawkins et al. discloses wherein the collet assembly includes one or more bearings 78 arranged around a circumference of the collet assembly (fig. 4) and configured to contact an inner surface of the connector port (col. 6, lines 28-41).
Regarding claims 3, 11, Hawkins et al. discloses wherein the one or more bearings translate toward a distal end of the connector port in response to insertion of the portion of the implantable lead into the connector port (figs. 5, 6; col. 6, lines 22-41).
Regarding claims 4, 12, Hawkins et al. discloses wherein the one or more bearings include a plurality of bearings 78 spaced equally about the circumference of the collet assembly (fig. 4).
Regarding claims 5, 18, Hawkins et al. discloses wherein the collet assembly is split at a portion of the circumference thereof (fig. 4).
Regarding claims 6-7, 10, Hawkins et al. discloses wherein the collet assembly includes an angled outer circumference (fig. 4) and an inner surface of the connector port includes an angled inner circumference (figs. 5-6); and wherein an angle of the angled outer circumference of the collet assembly is approximately equal to an angle of the angled inner circumference of the connector port (fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US Pat 7,035,689).
Regarding claim 8, Hawkins et al. discloses wherein both a cross section of the angled outer circumference of the collet assembly and a cross section of the angled inner circumference of the connector port are tapered in a direction from a distal end of the collet assembly to a proximal end of the collet assembly, but does not expressly disclose wherein the angle is between approximately 0.5 degrees and approximately 35 degrees.  However, the selection of specifically 0.5-35 degrees of an angle for these components appears to be a matter of design choice, as the instant application’s specification only emphasizes the importance of the geometry of the connector port and collet assembly ([0041] of the published application) and not the importance of a specific angle.  Lacking any specific criticality by the applicant, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an angle of the outer circumference of the collet assembly and the cross section of the angled inner circumference of the connector port between 0.5 degrees and 35 degrees as a matter of design choice, as the applicant has not disclosed that a specific angle between 0.5 and 35 degrees solves any stated problem or is for any particular purpose, and such a design choice would not appear to alter the operation of the device and the results of such a design would be reasonably predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792